Title: From Thomas Jefferson to Josiah Smith, 24 September 1802
From: Jefferson, Thomas
To: Smith, Josiah


          
            Dear Sir
            Monticello Sep. 24. 1802.
          
          Your favor of the 8th. is recieved. that of July 19. under your name is preserved & shall be forwarded to you by post if desired. it recommended Wm. Goodwin of Plymouth, Capt. Robert Ells of Hanover, capt. Joseph Hunt or Hurst of Marshfield, Danl. Snow of Bridgewater to be commissioners of bankruptcy for Plymouth County, or perhaps for that & Barnstable. mr Madison tells me he received a letter from you on the subject of an address to me. perhaps this might be from the same hand, which I observe differs from that of yours of the 8th. Accept my friendly & respectful salutations.
          
            Th: Jefferson
          
        